Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 5/31/2022, the amendment/reconsideration has been considered.  Claims 1-7 are pending for examination.  Claims 8-20 were previously withdrawn from consideration.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 101
Issue: The applicant argues that the claims are not directed to an abstract idea because “the claimed invention is directed to improvements over computer-related technology” and “the claimed invention amounts to significantly more than an abstract idea.” 
	Examiner respectfully disagrees.  Applicant’s invention is directed towards improving communication and discussion within an organization rather than improving a chat room.  The claimed invention uses chat rooms as typically utilized in the technology, so the chat room is not being technically improved.  The claimed invention is improving the participant list for a collaboration in an organization, collaboration groups in businesses are not computer technology or any other technology, but fall within the abstract idea category of certain methods of organizing human activity.  “[A]n improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”  See MPEP §2106.05(a)(II).
Claim Rejections - 35 USC § 101 

3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  
(i) Claim 1 recites a series of acts, which is a process belong to one of the four statutory categories of invention of Invention. However, claim 1 is directed to a Judicial Exception as abstract ideas of organizing human activity, without significantly more.   
The following claimed limitations of claim 1 are claim limitations that set forth the abstract idea of managing interactions between people of the certain methods of organizing human activities abstract idea group: 
“receiving a first electronic user input from a first device, wherein the first electronic user input comprises a logical rule, a query, or a subject matter, and wherein the first electronic user input is different from communications within an online chat room;”
“receiving a second electronic user input corresponding to a degree of flexibility, … , wherein the degree of flexibility is an indication of desired conciseness of the first electronic user input”,
“identifying participants within an organization based on the received first electronic user input and further based on the degree of flexibility;” and
“creating an online chat room that includes at least a subset of the identified participants.”
The identified claim limitations are directed towards managing interactions between people because they are defining how to identify participants and generate a communication space (the online chat room) for the identified subset of participants to interact.  The limitations of “receiving user input…” and “receiving the degree of flexibility…” are human activities that help facilitate the identification of the participants, i.e. “identifying participants …”, thus are claimed subject matter that also falls within the scope of the abstract idea.  Managing interactions between people is a sub-group of the abstract idea group “certain methods of organizing human actions”, as result, the claim 1 recites an abstract idea.
Claim 1 recites additional elements, however those additional elements do not integrate the abstract idea into a practical application.  Claim 1 additionally recites a “first device” and “receiving input via a GUI”, and that an “online chat room” is being used.  However, those additional limitations are just reciting additional generic computer components on which the identified abstract idea will be applying the judicial exception (See MPEP §2106.05(f)).  The specification provides a good indication that the computing devices and GUIs are utilizing known technologies (¶19) and the system can use known standards online chat room systems (¶23).  Mere instructions to apply an exception cannot provide an inventive concept. (See MPEP §2106.05(I)(A)).  Additionally, the claimed invention, when considered with the additional elements alone and in combination with the rest of the invention, does not provide an improvement to the technology because the specific point of the claimed invention is to manage the participant list for collaboration and communication, which is an improvement to the abstract idea, rather than an improvement to technology (see MPEP §2106.05(a)). 
The invention relates to systems and methods for automatically selecting participants of online chat conversations in collaborative communications environments through means other than a contact list (¶1); the problem to solve is disclosed on is the time consuming, scalability, adaptability and error prong of human entry of participant to an online chat (¶2) using machine learning and artificial intelligence, where a processor may automatically convert the received information to chat conversations by identifying and including the appropriate participants of the online chat; where e.g. neural networks, Bayesian networks, deep learning, or the like may be used in identification of chat participants and selection thereof and/or presentation to the administrator for selection thereof (¶28); The example embodiments disclosed are (1) directed to creating online collaborative teams, e.g., online chat, and to maintain the online collaborative teams automatically, without having to exclusively rely on explicit selection of the chat participants, e.g., from a contact list; (2) directed to creating online collaborative teams, e.g., online chats, based on logical expressions, queries, subject matter, etc., without requiring selection of the participants individually and from a contact list; and (3) directed to creating online collaborative teams where each parameter used to create the online chat may have a flexibility associated therewith. The flexibility can be controlled by the collaborative team organizer or administrator, e.g., online chat organizer or administrator, to capture more participants by increasing the flexibility and to capture fewer participants by decreasing the flexibility (¶14).
Even when viewed in combination, the additional elements in this claim do no more than automate the processes that a user perform, using the computer components as a tool. While this type of automation improves the input of participants in an online chat room, (by perhaps minimizing or eliminating the time consuming, scalability, adaptability and error prong of human entry of participant to an online chat), there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017)(using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES). 
The additional element(s) when considered both individually and as a combination do not amount to significantly more than the abstract idea.  As explained with respect to Step 2A Prong Two, the first device, the GUI, and the online chat room are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  Even when considered in combination with the claimed invention as a whole, these additional elements represent mere instructions to apply an exception with generic computer component, cannot provide an inventive concept nor provide evidence of significantly more than the judicial exception (Step 2B: NO). The claim is not eligible.
(ii) Claims 2-7 are also process claims and recite the abstract idea of organizing human activities as analyzed for claim 1 above and the additional limitations do not help integrate the abstract idea into a practical application or anything significantly more than the idea itself.  Claims 2, 3, 4, 5, and 7 further limit the invention of claim 1, however each of these additional limitations further recite additional subject matter which recites the same abstract idea identified in claim 1.  Claim 6 further recites the use of machine learning and artificial intelligence, however the broad recitation of ML and AI are just utilizing generic computer components to implement the abstract idea.  When these additional elements are considered individually and in combination with the additional elements of claim 1, they do not help integrate the abstract idea into a practical application nor do they provide significantly more limitation to the abstract idea because they are just implementing the abstract idea with generic computer components.  As result, claims 2-7 are directed towards the same abstract idea of claim 1 and do not provide anything significantly more than the abstract idea itself.


Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458